DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1 and 5-24 are pending in the application.  Claims 2-4 have been cancelled.
The amendment to claim 1, filed on 1/4/2021, has been entered. 

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1 and 5-24 are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kopacz et al. (US PGPUB 2005/0148260).
The examiner notes applicant discloses that:
“Scrim component” means “a fibrous structure comprising a plurality of fibrous elements” (see [0118] of US PGPUB 2016/0174777)),  
“Distinct from” and/or “different from" means “two things that exhibit different properties, different materials, different average fiber diameters” (see [0127] and [0122]), and 
"Filament" is an elongate particulate “that exhibits a length of greater than or equal to 5.08 cm (2 in.)” (see [0111]).  

Regarding claims 1 and 5-7, Kopacz teaches a wipe comprising a non-woven composite material (a fibrous structure as claimed) including at least one elastic fibrous web or non-woven inner layer ‘12’ (one or more scrubby components as claimed) and at least one non-woven outer layer (see Abstract and [0050]).  With regard to the elastic fibrous web, Kopacz teaches elastomeric fibers (coarse fibrous elements as claimed) that can have an average diameter ranging from about 40 to about 750 microns ([0071]).  Kopacz teaches that the outer layer(s) may be made from gatherable layers such as a first gatherable or outer layer ‘24’ (one or more core components as claimed) and a second gatherable layer or outer layer ‘28’ (one or more scrim components as claimed), which form highly textured outer layers (see [0029], [0051] and [0055]).  

Kopacz teaches that one or both of the gatherable layers ‘24’ and ‘28’ can be a composite material made of a mixture of two or more different fibers or a mixture of fibers and particulates, e.g., meltblown or spunbond microfibers (filaments) and wood pulp fibers (a coform fibrous structure as claimed
With regard to the claimed limitation “wherein the at least one core component [which comprises a coform fibrous structure], the one or more scrim components and the one or more scrubby components are different from one another,” the examiner notes that Kopacz teaches at least three different layers.  Kopacz also teaches that the composite material of the wipes includes at least two layers of material having different physical properties (e.g., softness, resiliency, strength, flexibility, etc.) (see [0049] and [0055]-[0058]).

With regard to the claimed limitation “wherein at least one of the one or more scrim components is adjacent to at least one of the one or more scrubby components, which is distinct from at least one of the one or more core components” the examiner notes that at least one of Kopacz’s second gatherable layer or outer layers ‘28’ (one or more scrim components) is adjacent to an elastic fibrous web or non-woven inner layer (one or more scrubby components), which is distinct from at least one of Kopacz’s first gatherable or outer layers ‘24’ (one or more core components) (e.g., see Fig. 9).  In addition, as noted above, Kopacz teaches that the composite material of the wipes includes at least two layers of material having different physical properties (e.g., softness, resiliency, strength, flexibility, etc.), and Kopacz further teaches that one or both of the gatherable layers ‘24’ and ‘28’ may be a composite material made of, e.g., meltblown or spunbond microfibers (filaments) and wood pulp fibers (a coform fibrous structure as claimed) (see [0049], [0055]-[0058]; also [0015]-[0018]).

With regard to the claimed limitation of a plurality of filaments, the examiner notes that Kopacz’s teaching of meltblown and spunbond microfibers would meet this limitation.

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that meltblown fibers and spunbond fibers would include filaments as claimed, as Kopacz teaches that meltblown fibers are formed by extruding molten threads or filaments and spunbond fibers are formed by extruding 

Regarding claims 8-11 and 14-20, Kopacz teaches that the gatherable outer layers ‘24’ (one or more core components) and/or ‘28’ (one or more scrim components) may have a textured surface which may be as three-dimensional cloth-like tufts projecting from the layer’s surface randomly or in a pattern (scrubby components comprising a textured pattern of scrubby fibrous elements as claimed), in a single layer or multilayer construction ([0058]-[0059] and [0063]).  As applied above to claim 1, Kopacz teaches that one or both of the gatherable layers ‘24’ and ‘28’ can be a composite material made of a mixture of two or more different fibers or a mixture of fibers and particulates, e.g., meltblown or spunbond microfibers (filaments) and wood pulp fibers (a coform fibrous structure as claimed) (see [0055]-[0058]; also [0015]-[0018]).  Kopacz teaches that “microfibers” means small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns (see [0018]).  

Regarding claims 12-13, in a slightly different view as applied above to claim 1, Kopacz teaches at least one elastic fibrous web or non-woven inner layer '12' (one or more scrubby components), a first gatherable or outer layer '24' (one or more core components and one or more scrim components) and a second gatherable layer or outer layer '28' (one or more scrim components).  In this regard, Kopacz teaches that a preferred fabric-like material (e.g. for gatherable layers '24' and '28') is a single layer relatively homogenous composite material layer, and that various other layer configurations could also be employed such as multilayer constructions of the same or different fibers in each layer and other types of more homogenous to more distinct single layer to multilayer constructions ([0058]). The examiner notes that, in embodiments where Kopacz's gatherable outer layer '28' (one or more scrim components) 

Regarding claims 21-24, Kopacz remains as applied to claim 1 above, teaching at least one elastic fibrous web or non-woven inner layer ‘12’ (one or more scrubby components) comprising elastomeric fibers (coarse fibrous elements and scrubby fibrous elements as claimed) that can have an average diameter ranging from about 40 to about 750 microns ([0071]).  Kopacz also teaches that the at least one elastic fibrous web (one or more scrubby components) can be a web comprising a homogenous orientation of meltblown fibers (e.g., random, patterned or a mixture of these) or the web can contain two or more orientations of fibers, where at least one orientation can be randomly laid elastomeric meltblown fibers and at least one orientation can contain substantially parallel rows of elastomeric fibers (a textured pattern of the scrubby fibrous elements as claimed).  The examiner also notes that Kopacz's elastic fibrous web or non-woven inner layer ‘12’ (one or more scrubby components) is adjacent to the second gatherable outer layer '28' (one or more scrim components as claimed) (e.g. see Fig. 9).


Response to Arguments

Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
Applicant contends that nowhere does Kopacz teach that its gatherable layers are formed from coarse fibrous elements as claimed.
Regarding this contention, as applied in the new ground(s) of rejection, the examiner notes that Kopacz teaches at least one elastic fibrous web or non-woven inner layer ‘12’ (one or more scrubby components) comprising elastomeric fibers that can have an average diameter ranging from about 40 to about 750 microns ([0071]).  In the examiner’s view, these elastomeric fibers, which can have a diameter up to 750 microns, meet the claimed limitations of coarse fibrous elements.  In this regard, the examiner also notes, for instance, Kopacz teaches that the microfibers in the gatherable layers ‘24’ and ‘28’ (one or more core and scrim components) can have a diameter of from about 4 microns to about 40 microns, or of less than about 10 microns (see [0017]-[0018] of Kopacz; also see incorporated reference U.S. Pat. No. 4,100,324, particularly the Abstract, col. 8 lines 31-35 and col. 15 lines 5-28).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789